Carpinello, J.
Appeal from a judgment of the County Court of Saratoga County (Scarano, Jr., J.), rendered July 14, 2003, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
After pleading guilty to the crime of criminal sale of a controlled substance in the third degree in full satisfaction of a six-count indictment, defendant moved to withdraw his plea alleging that his plea was involuntary and the result of ineffective assistance of counsel. County Court denied the motion and thereafter sentenced defendant to the agreed-upon prison sentence of 5 to 10 years. Defendant now appeals.
We affirm. The record of the plea proceeding reveals that County Court fully advised defendant of the rights that he was relinquishing by operation of his plea and ascertained that defendant understood those rights and was pleading guilty of his own volition (see People v McCann, 303 AD2d 780, 781 [2003], lv denied 100 NY2d 584 [2003]). Moreover, defendant allocated *912to facts constituting the offense for which he was convicted (see Penal Law § 220.39 [1]) and admitted to being a predicate felon. Defendant’s claim that he was coerced into pleading guilty by representations made to him by counsel concerning the possible revocation of his bail are supported by nothing more than defendant’s own statements and, accordingly, County Court did not abuse its discretion in summarily denying defendant’s motion to withdraw his plea (see CPL 220.60 [3]; People v Alexander, 97 NY2d 482, 485 [2002]; People v Lane, 1 AD3d 801, 802 [2003], lv denied 2 NY3d 742 [2004]; People v Bonilla, 285 AD2d 746, 747, 748 [2001]).
Cardona, P.J., Mercure, Spain and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.